Citation Nr: 0210454	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  97-17 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for impairment of 
the right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for impairment of 
the left knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
February 1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which granted service connection 
for impairment of the right knee, impairment of the left 
knee, and lumbosacral strain.  The evaluation for each 
disability was 10 percent, effective from the date of the 
July 25, 1996 claim.  A subsequent rating action in May 1998 
increased the evaluation for each knee to 20 percent 
effective from July 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record does not show 
that impairment to either of the veteran's knees is 
characterized by severe recurrent subluxation or lateral 
instability, or reduced range of motion.

3.  The competent medical evidence of record does not show 
that the veteran's lumbosacral strain results in muscle spasm 
or recurring, moderate neurologic attacks.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for impairment of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

2.  The criteria for an evaluation in excess of 20 percent 
for impairment of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

3.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  VA's duty to assist 
claimants has been modified by Congress.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The regulations state that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for increased 
evaluations of the claimed disabilities, as well as the 
evidence of record, by a copy of the November 1996 rating 
decision, as well as a March 1997 statement of the case and 
supplemental statements of the case dated in May 1997, May 
1998, November 1998 and March 2000.  

The RO provided the veteran the opportunity to testify in 
person.  It has obtained VA and private medical records, 
including those identified by the veteran.  The veteran has 
been provided VA examinations.  In this regard, the Board 
observes that on his June 1997 VA Form 9, the veteran 
contended that he had been misdiagnosed by a VA doctor at the 
Martinez facility.  He did not provide more specific 
information identifying the diagnosis in question.  Review of 
all VA medical reports in the claims file, including VA 
examination reports and outpatient treatment reports, 
demonstrate that all subjective and objective findings 
necessary for evaluation and treatment of the veteran's 
disabilities were observed and recorded, and thus the 
examination and treatment reports appear complete and 
adequate.  Accordingly, a new examination is not necessary 
for evaluation of the veteran's claim.  

On a related matter, the Board observes that the veteran 
failed to report for a VA examination scheduled in February 
2000.  When a claimant, without good cause, fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  As the 
veteran failed to report for a VA examination scheduled in 
conjunction with an original compensation claim to determine 
the proper initial rating for his service-connected 
disabilities on appeal, his claims must be rated based on the 
evidence of record. Id.

The veteran has also failed to respond to correspondence from 
the RO, dated in September 1999 and February 2000, requesting 
he provide medical records regarding the service-connected 
disabilities that made him unable to finish the State of 
California Vocational Rehabilitation program for computers.  

In light of these failures, the Board must point out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board specifically finds that VA has met or exceeded the 
obligations of the new criteria regarding the duty to assist.  
VA has obtained all pertinent records regarding the issue on 
appeal and the veteran has been effectively notified of the 
evidence required to substantiate this claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  There is no indication 
that there is any existing relevant evidence that has not 
been obtained.  The veteran further shows through his 
statements and submissions of evidence that he understands 
the nature of the evidence needed to substantiate the claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).  In light of the foregoing, the 
Board finds that VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  

Regarding post-service medical records, the veteran's claims 
file contains VA and private outpatient treatment records and 
records of VA examinations, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (discussion of all evidence by the Board is not 
required when the Board supported its decision with thorough 
reasons and bases regarding the relevant evidence).  

Factual Background

The veteran maintains, in substance, that the current 
evaluations do not adequately reflect the severity of his 
knee and low back disabilities.  He has submitted several 
written statements, and has testified at an RO hearing in 
October 1997.  His assertions and testimony, as set forth in 
the written correspondence and during the hearing, has been 
consistent throughout.  For the sake of clarity, the Board 
has synthesized his written correspondence and hearing 
testimony and will discuss it together.  

The veteran asserts that he has pain on use of each knee, 
worse on the right than the left, which requires him to rest 
while walking and shopping.  Both knees also swell, and he 
noted instability of the right knee when descending 
stairwells.  In addition, the veteran has daily back pain, 
with spasms of tightness that occur about once every two days 
that is brought on by certain motions.  Some days he has pain 
radiating down the right leg as far as the knee, and on other 
days he had pain radiating to the left shoulder.  The veteran 
indicates that the pain from his knees and back limits his 
activities.  He testified that he is no longer working.  His 
jobs had involved lifting and loading, and the pain of his 
knees and back had forced him to stop working.  He had tried 
home-based businesses but had been unsuccessful.  The veteran 
states that he treats the pain of his knees and back with 
Tylenol and pain killers, as well as heating pads and hot 
baths.  

During his October 1997 hearing, he stated that he had 
received no medical treatment since his December 1996.  He 
also testified that he had attempted computer technical 
school but was unable to complete it due to the difficulty of 
the material.  However, in correspondence received in 
February 1999, the veteran's representative asserted that the 
veteran's service-connected disabilities had prevented him 
from completing a State of California Vocational 
Rehabilitation program in computers.  

The veteran underwent VA and private treatment for the low 
back and knees during the period from November 1994 to 
December 1996.  Magnetic resonance imaging (MRI) conducted 
during that time was negative for abnormality of the knees 
and back.  Physical therapy and pain medication were 
prescribed for each disability.

The report of a November 1996 VA examination provides that 
the veteran complained of recurrent low back pain that 
sometimes radiated into the left buttock.  He denied bowel or 
bladder incontinence.  He reported back pain on a daily basis 
if he stood for more than 30 minutes and said that this pain 
interfered with his ability to seek meaningful employment.  
The veteran reported that he had knee pain that was moderate 
in severity and interfered with his ability to engage in any 
significant running.  He was able to walk without assistance.  

On physical examination, the veteran's knees were cool 
without effusion, and with full painless range of motion.  
The right knee had moderate laxity of the medial collateral 
ligament and anterior cruciate ligament.  The lateral 
collateral ligament and posterior cruciate ligaments were 
intact.  Patellar inhibition test was negative and there was 
no patellar crepitus.  The veteran's left knee had moderate 
laxity of the medial collateral ligament, with the lateral 
collateral ligament intact.  The anterior and posterior 
cruciate ligaments were intact.  Patellar inhibition test was 
negative and there was no patellar crepitus.  The back had 
normal lordotic curvature, with no paravertebral spasm or 
tenderness.  Range of motion was anterior flexion to 92 
degrees, posterior extension to 30 degrees, lateral flexion 
to 36 degrees bilaterally with some guarding and discomfort, 
and lateral rotation to 30 degrees bilaterally with some 
guarding and discomfort.  Deep tendon reflexes were 2+ and 
symmetric in the lower extremities, Babinski's sign was 
negative, and strength was 5/5.  The veteran ambulated 
without a limp.  The impression was ligamentous laxity of the 
knees and lumbar strain.  Radiographic examinations of the 
lumbar spine and knees were negative.  

An April 1997 radiographic examination report, apparently 
private but identified by the veteran's representative as a 
VA record, provides that examination of the veteran's lumbar 
spine demonstrated c-scoliosis beginning at L5, ending at 
T11; facetal imbrication at L5/S1; and pelvic unleveling with 
muscular imbalance.  

A February 1998 VA examination report provides that the 
veteran's claims file was reviewed.  The veteran reported 
increased knee pain since his last examination that was now 
slightly greater than moderate in severity.  He said that the 
pain was bilateral and he did not report the use of assistive 
devices such as crutches or canes.  It was noted that the 
veteran pursued education at a business college but left due 
to non-medical reasons.  The veteran said that that his knees 
sometimes swelled a little bit.  The veteran also reported 
that he had localized back pain of variable intensity.  It 
was noted that there was no history of radiation of pain, or 
urinary or fecal incontinence.  The pain was present on a 
daily basis and was made more prominent by standing for more 
than 30 minutes.  The examiner reviewed the veteran's 
November 1996 X-ray reports.

On physical examination, the veteran's knees were bilaterally 
cool without effusions.  The right knee revealed full range 
of motion, with moderate laxity of the medial collateral 
ligament and minimal laxity of the anterior cruciate 
ligament.  The posterior cruciate ligament and lateral 
collateral ligaments were intact.  Patellar inhibition test 
was negative and there was no patellofemoral crepitus.  The 
left knee revealed full painless range of motion.  There was 
moderate laxity of the medial lateral ligament.  The lateral 
collateral ligament was intact.  The anterior and posterior 
cruciate legs were intact, and patellar inhibition test was 
negative.  The veteran's back had normal lordotic curvature, 
with no paravertebral spasm or tenderness.  Straight leg 
raising was negative to 80 degrees bilaterally.  Anterior 
flexion was to 86 degrees, posterior extension was to 22 
degrees, lateral flexion was to 38 degrees bilaterally, and 
lateral rotation was to 32 degrees bilaterally.  There was 
some guarding with anterior flexion.  Deep tendon reflexes 
were 2+ and symmetric at the knees and ankles.  Babinski's 
sign was absent bilaterally.  Strength was 5/5.  The veteran 
ambulated without a limp.  The impression was ligamentous 
laxity of the bilateral knees and lumbar strain.    

The report of an October 1998 VA examination provides that 
the veteran's claims file was reviewed and that DeLuca 
factors would be considered.  The veteran's current knee 
symptoms were noted to be consistent with intermittent pain 
of variable intensity which occurred mostly with bending or 
prolonged sitting.  The veteran was noted to use occasional 
Tylenol, but not on a daily basis.  There was occasional 
swelling but no locking, stiffness, giving out, use of 
supports or decreased range of motion.  The veteran stated 
that he had occasional back pain of intermittent intensity 
for which he took Tylenol, but not on a daily basis and far 
less frequently than for his knees.  He described no muscle 
spasm, sciatica or incontinence. 

Physical examination of the lumbosacral spine showed normal 
configuration without tenderness or muscle spasm.  Range of 
motion was flexion to 80 degrees, extension to 30 degrees, 
flexion to 35 degrees bilaterally, right rotation to 30 
degrees and left rotation to 35 degrees.  Deep tendon 
reflexes of the lower extremities were patella 3+ 
bilaterally, and Achilles 2+ on the right and 1+ on the left.  
Sensory examination was normal in both lower extremities.  
Straight leg raising was to 90 degrees bilaterally.  

Physical examination of the knees showed mild varus deformity 
bilaterally without tenderness or effusion.  Thigh 
circumference was 32.5 centimeters (cm) bilaterally.  Calf 
circumference was 32 cm on the right and 32.5 cm on the left.  
The patellae were normal in position and mobility, with 
moderate tenderness on the right and mild tenderness on the 
left.  Testing showed mild laxity of the anterior cruciate 
and lateral collateral ligaments bilaterally.  Both knees had 
full extension, and the veteran was able to flex bilaterally 
to 145 degrees without pain, guarding or crepitus.  

The final diagnosis was bilateral retropatellar arthralgia of 
the knees with ligament laxity and lumbosacral strain.  The 
examiner commented that with regard to DeLuca factors, he 
estimated that when the veteran was having pain, there was a 
10 percent decrease in excursion strength, speed, 
coordination and endurance.  X-ray studies revealed negative 
examination of both knees and negative lumbar spine.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10.

Since the veteran indicated disagreement with the initial 
ratings for his disabilities, the Board will consider 
entitlement to increased evaluations from the effective date 
of service connection pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Regarding musculoskeletal disabilities, the Board observes 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Knee Impairments

The veteran's knee disabilities have been evaluated on the 
basis of recurrent subluxation or lateral instability under 
Diagnostic Code (DC) 5257.  38 C.F.R. 
§ 4.71a.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation, and severe 
recurrent knee subluxation or lateral instability warrants a 
30 percent evaluation.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to increased evaluations for either of the veteran's knee 
impairments.  38 C.F.R. § 4.3.  First, the Board notes that 
an additional, separate rating may be assigned when a knee 
disability involves both instability and arthritis with 
limitation of motion.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  
However, in this case, there is no radiologic evidence of 
arthritis of either knee.  See DC 5003 and 5010.  Similarly, 
the medical record is negative for any evidence of limitation 
of motion of either knee.  See DC 5260 and 5261.   

Turning to the criteria for a 30 percent evaluation set forth 
in DC 5257, the Board finds that the competent medical 
evidence of record does not demonstrate severe recurrent 
subluxation or lateral instability of either knee.  The Board 
recognizes the veteran's complaints of bilateral knee 
instability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Thus the veteran's testimony on this point is 
entitled to probative weight.

On the other hand, the record is negative for any evidence 
that the veteran requires assistive devices or that he walks 
with a limp.  Moreover, no examiner has described the 
veteran's instability, of either knee, as severe.  In 
November 1996, a VA examiner described the ligamentous laxity 
of the veteran's knees as moderate.  In February 1998, a VA 
examiner described the ligamentous laxity of the veteran's 
knees as moderate and minimal.  In October 1998, a VA 
examiner described the ligamentous laxity of the veteran's 
knees as mild.  Thus, the Board finds that the veteran's 
knees do not have symptoms warranting 30 percent evaluations 
under DC 5257.  38 C.F.R. § 4.7.  

Finally, the Board finds that there is no evidence that 
higher than a 20 percent evaluation or additional 
compensation for the either knee disability is warranted 
under 38 C.F.R. §§ 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in DeLuca.  Again, the 
veteran's own testimony as to pain is entitled to probative 
weight and medical records also show that he uses medication 
for pain.  However, in October 1998 a VA examiner concluded, 
based on current examination and a review of the claims file, 
that pain would only decrease the veteran's strength, speed, 
coordination and endurance by 10 percent.  Thus, the Board 
finds that the veteran's complaints of knee pain are 
appropriately contemplated by his current 20 percent 
evaluations, and additional compensation based on functional 
loss and loss of motion is not warranted.

Lumbosacral Strain

The veteran's back has been evaluated on the basis of 
lumbosacral strain under DC 5295.  38 C.F.R. § 4.71a.  Under 
DC 5295, lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  In 
addition, a 20 percent evaluation is warranted under DC 5293, 
intervertebral disc syndrome, for moderate disability with 
recurring attacks, and under DC 5292, limitation of motion of 
the lumbar spine, for moderate limitation of motion.  

The Board notes that other, higher ratings are available 
under DC 5285, residuals of vertebral fracture, DC 5286, 
ankylosis of the spine, and DC 5289, ankylosis of the lumbar 
spine.  However, the record is negative for any evidence to 
suggest that any of these DCs are applicable in the instant 
case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding 
that the choice of diagnostic code should be upheld so long 
as it is supported by explanation and evidence). 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an increased evaluation for the veteran's lumbosacral 
strain.  38 C.F.R. § 4.3.  The Board recognizes the veteran's 
complaints of pain and spasms.  His testimony on this point 
is entitled to probative weight, see Falzone, supra, and is 
supported by medical records showing that he uses medication 
for pain.  

However, with respect to the criteria under DC 5293, no 
examining physician has ever interpreted the veteran's 
physical or neurologic findings as representing 
intervertebral disc syndrome, or anything other than 
lumbosacral strain.  Examinations conducted in November 1996, 
February 1998 and November 1998 were negative for spasm.  The 
October 1998 VA examination report provides that the veteran 
described no sciatica.  Straight leg raising was negative to 
80 degrees in February 1998, and to 90 degrees in October 
1998.  In addition, the Board finds it significant that 
during examinations the veteran consistently has denied bowel 
or bladder incontinence.  Thus, the Board concludes that the 
veteran does not have moderate, recurring attacks of 
intervertebral disc syndrome warranting a 20 percent 
evaluation under DC 5293.  38 C.F.R. § 4.7.  

Similarly, considering the criteria under DC 5295, the Board 
again points out that all three VA examinations were negative 
for objective evidence of spasms.  In addition, these same 
examinations failed to show that the veteran had lost his 
lateral spine motion.  In fact, the examinations demonstrated 
that his lumbar lateral flexion and rotation ranged from full 
to only slightly decreased.  Thus, the Board finds that the 
veteran does not have moderate limitation of motion to 
warrant a 20 percent rating under DC 5292 or symptoms to 
warrant a 20 percent evaluation under DC 5295. Id. 

Finally, the Board finds that there is no evidence that 
higher than a 10 percent evaluation or additional 
compensation for the veteran's low back disability is 
warranted under 38 C.F.R. §§ 4.40 and 4.45 for functional 
loss, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in DeLuca.  As 
previously observed, the veteran's own testimony as to pain 
is entitled to probative weight, see Falzone, supra, and is 
supported by medical records showing he uses medication for 
pain.  However, while guarding and discomfort on lumbar 
motion were noted on VA examination in November 1996 and 
February 1998, they were not noted during the October 1998 VA 
examination.  For the most part, the veteran's lumbar range 
of motion has been full to only slightly limited.  In the 
October 1998 VA examination report, the examiner concluded, 
based on current examination and a review of the claims file, 
that pain would only decrease the veteran's strength, speed, 
coordination and endurance by 10 percent.  Thus, the Board 
finds that the veteran's complaints of pain are appropriately 
contemplated by his current 10 percent evaluation, and 
additional compensation based on functional loss and loss of 
motion is not warranted.

Extra-schedular Evaluations

The March 2000 rating decision considered entitlement to 
extra-schedular compensation for each disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his 
disabilities.  He has not shown that his service-connected 
disabilities have required frequent periods of 
hospitalization.  Nor is there documentary evidence in the 
claims file that he has been economically harmed beyond the 
degrees of disability anticipated by the current evaluations.  
See 38 C.F.R. § 4.1 (disability evaluations are based on 
average impairment of earning capacity).  Despite the 
veteran's contentions that his disabilities forced him to 
quit his past jobs, he has submitted no corroborating 
employment or Social Security Administration records.  He has 
submitted no records supporting his representative's 
contention that his service-connected disabilities forced him 
to terminate his participation in a State of California 
Vocational Rehabilitation program in computers.  In fact, the 
veteran's own testimony during his RO hearing and the 
February 1998 VA examination was that he stopped the classes 
due to non-medical reasons.  As there is no objective 
evidence showing that the veteran's service-connected 
disabilities have a substantial impact upon his occupational 
abilities that is not otherwise accounted for by the rating 
schedule, extra-schedular evaluations are not for 
application.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 20 percent for impairment of the 
right knee is denied.

An evaluation in excess of 20 percent for impairment of the 
left knee is denied.

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.



		
	M. L. Nelsen	
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

